DETAILED ACTION
This office action is in response to application filed on 12/10/2020.
Claims 1 – 20 are pending.
Priority is claimed as CON of 16/742660 (USPAT 10896060, filed on 1/14/2020).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, 11, 13, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankadaru et al (US 20170235596, prior art part of IDS dated 12/10/2020, hereinafter Vankadaru), in view of Potvin (US 20180309708), and further in view of Ramalingam et al (US 20190014018, hereinafter Ramalingam).

As per claim 1, Vankadaru discloses: A computer-implemented method, comprising: 
receiving, by a resource monitor application (RMA), a cloud monitoring notification associated with a cloud computing resource in a computing cluster system; (Vankadaru [0062]: “the management module may receive data associated with the operating status of one or more components of the virtualization environment. As an example and not by way of limitation, the management module may receive data about the available disk space on a particular component, or whether or not a CVM successfully connected to another component in the virtualization environment. In particular embodiments, the management module may compare the received data to one or more rules comprised in the monitoring policy”.)
receiving, by the RMA and based on the cloud monitoring notification, a list of dynamic notification entries identifying a plurality of users; selecting, by the RMA, a first user of the plurality of users based on dynamic notification matching criteria; transmitting, by the RMA, a first resource notification request to a collaborative communication server application, the first resource notification request identifying the first user and comprising a first message identifying the cloud computing resource; (Vankadaru [0063]: “the alert may be associated with a notification that is sent in conjunction with the alert to one or more recipients. In particular embodiments, the recipients may be divided into one or more subsets, wherein each subset corresponds to one or more of the rules. When an alert is raised, the notification is sent to recipients of all rules that match the severity, category and cluster criteria… As an example and not by way of limitation, if a CVM failed to connect, a notification may be sent to recipients that states that a CVM failed to connect, and may also specify which CVM failed along with any other relevant information. In particular embodiments, the notification may specify a severity of the alert (e.g., warning, critical), a category of the alert (e.g., is the alert related to hardware? software? does it apply across several clusters of host machines? is it related to performance?)”.)
selecting, by the RMA, a second user of the plurality of users based on the dynamic notification matching criteria; transmitting, by the RMA and after no response to the first resource notification request, a second resource notification request to the collaborative communication server application, the second resource notification request identifying the second user and comprising a second message identifying the cloud computing resource; (Vankadaru [0063]: “the alert may be associated with a notification that is sent in conjunction with the alert to one or more recipients. In particular embodiments, the recipients may be divided into one or more subsets, wherein each subset corresponds to one or more of the rules. When an alert is raised, the notification is sent to recipients of all rules that match the severity, category and cluster criteria… As an example and not by way of limitation, if a CVM failed to connect, a notification may be sent to recipients that states that a CVM failed to connect, and may also specify which CVM failed along with any other relevant information. In particular embodiments, the notification may specify a severity of the alert (e.g., warning, critical), a category of the alert (e.g., is the alert related to hardware? software? does it apply across several clusters of host machines? is it related to performance?)”.)

Vankadaru did not explicitly disclose:
and receiving a plurality of organizational ranks for the plurality of users; and wherein the first and second user of the plurality of users are selected based on an organizational rank of the second user;
receiving, by the RMA and from the collaborative communication server application, a command execution request comprising a command associated with the cloud computing resource; 
and transmitting, by the RMA, the command to the computing cluster system for execution.  

However, Potvin teaches:
and receiving a plurality of organizational ranks for the plurality of users; and wherein the first and second user of the plurality of users are selected based on an organizational rank of the second user; (Potvin [0032])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Potvin into that of Vankadaru in order to receive a plurality of organizational ranks for the plurality of users; and wherein the first and second user of the plurality of users are selected based on an organizational rank of the second user. Vankadaru [0063] teaches sending alert to appropriate recipients, one of ordinary skill in the art can easily see that the appropriate recipients can be identified via their organizational ranks as well, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Ramalingam teaches:
receiving, by the RMA and from the collaborative communication server application, a command execution request comprising a command associated with the cloud computing resource; and transmitting, by the RMA, the command to the computing cluster system for execution. (Ramalingam [0076] – [0077])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Ramalingam into that of Vankadaru and Potvin in order to receive, by the RMA and from the collaborative communication server application, a command execution request comprising a command associated with the cloud computing resource; and transmitting, by the RMA, the command to the computing cluster system for execution. Ramalingam teaches the claimed limitations are merely commonly known and used steps to initiate corrective action after occurrence of an event, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Vankadaru, Potvin and Ramalingam further teach:
The computer-implemented method of claim 1, wherein: the cloud computing resource is idle; and the command is to terminate the cloud computing resource. (Ramalingam [0076] – [0077])

As per claim 5, the combination of Vankadaru, Potvin and Ramalingam further teach:
The computer-implemented method of claim 1, wherein the dynamic notification matching criteria prioritizes a lower organizational rank over a higher organization rank, and wherein the organizational rank of the first user is lower than the organizational rank of the second user.  (Potvin [0032])

As per claim 10, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 11, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the system variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer readable medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer readable medium variant of claim 5 and is therefore rejected under the same rationale.

Claim(s) 3, 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankadaru, Potvin and Ramalingam, and further in view of Kalajan (US 20160043985).

As per claim 3, the combination of Vankadaru, Potvin and Ramalingam did not teach:
The computer-implemented method of claim 1, further comprising: obtaining a first notification escalation threshold for the first user from the list of dynamic notification entries; determining a first time period since transmitting the first resource notification request; executing a first comparison of the first time period with the first notification escalation threshold for the first user; and generating the second resource notification request based on the first comparison.
However, Kalajan teaches:
The computer-implemented method of claim 1, further comprising: obtaining a first notification escalation threshold for the first user from the list of dynamic notification entries; determining a first time period since transmitting the first resource notification request; executing a first comparison of the first time period with the first notification escalation threshold for the first user; and generating the second resource notification request based on the first comparison. (Kalajan [0142])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kalajan into that of Vankadaru and Potvin in order to obtain a first notification escalation threshold for the first user from the list of dynamic notification entries; determining a first time period since transmitting the first resource notification request; executing a first comparison of the first time period with the first notification escalation threshold for the first user; and generating the second resource notification request based on the first comparison. Kalajan teaches the claimed limitations are merely commonly known and used steps to escalate the notification to users in response to occurrence of events, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 4, the combination of Vankadaru, Potvin, Ramalingam and Kalajan further teach:
The computer-implemented method of claim 3, further comprising: obtaining a second notification escalation threshold for the second user from the list of dynamic notification entries, wherein the second notification escalation threshold is different than the first notification escalation threshold; determining a second time period since transmitting the second resource notification request; executing a second comparison of the second time period with the second notification escalation threshold for the second user; and generating a third resource notification request based on the second comparison, wherein receiving the command execution request is in response to transmitting the third resource notification request. (Kalajan [0142]) 

As per claim 12, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer readable medium variant of claim 4 and is therefore rejected under the same rationale.

Claim(s) 6 – 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankadaru, Potvin and Ramalingam, and further in view of Hauser et al (US 20140344375, hereinafter Hauser).

As per claim 6, the combination of Vankadaru, Potvin and Ramalingam did not teach:
The computer-implemented method of claim 1, further comprising: obtaining a first notification escalation threshold for the first user from the list of dynamic notification entries; determining a first time period since transmitting the first resource notification request; executing a first comparison of the first time period with the first notification escalation threshold for the first user; and generating the second resource notification request based on the first comparison.
However, Hauser teaches:
The computer-implemented method of claim 1, further comprising: transmitting, prior to selecting the first user, a user status request for the plurality of users to the collaborative communication server application; and receiving, prior to selecting the first user, a plurality of statuses for the plurality of users from the collaborative communication server application, wherein the dynamic notification matching criteria specifies an active user status. (Hauser [0059] – [0061])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hauser into that of Vankadaru, Potvin and Ramalingam in order to transmit, prior to selecting the first user, a user status request for the plurality of users to the collaborative communication server application; and receiving, prior to selecting the first user, a plurality of statuses for the plurality of users from the collaborative communication server application, wherein the dynamic notification matching criteria specifies an active user status. Hauser teaches it is commonly known in the field to first identify the availability of the intended recipient prior to sending the notification, thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 7, the combination of Vankadaru, Potvin, Ramalingam and Hauser further teach:
The computer-implemented method of claim 6, further comprising: refreshing the plurality of statuses prior to selecting the second user. (Hauser [0059] – [0061])

As per claim 8, the combination of Vankadaru, Potvin, Ramalingam and Hauser further teach:
The computer-implemented method of claim 6, further comprising: determining at least one of the plurality of statuses by accessing a calendar of at least one user. (Hauser [0059] – [0061])

As per claim 14, it is the system variant of claim 6 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer readable medium variant of claim 6 and is therefore rejected under the same rationale.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vankadaru, Potvin and Ramalingam, and further in view of Roy et al (US 20180285166, hereinafter Roy).

As per claim 9, the combination of Vankadaru, Potvin and Ramalingam did not teach:
The computer-implemented method of claim 1, wherein transmitting the first resource notification request comprises transmitting a HTTP POST request including the first resource notification request.
However, Roy teaches:
The computer-implemented method of claim 1, wherein transmitting the first resource notification request comprises transmitting a HTTP POST request including the first resource notification request. (Roy [0077])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Roy into that of Vankadaru, Potvin and Ramalingam in order to transmit the first resource notification request comprises transmitting a HTTP POST request including the first resource notification request. Roy teaches it is commonly known in the field to first identify the availability of the intended recipient prior to sending the notification, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Inbaraj et al (US 20180357088) teaches monitoring of performance data of hypervisors and sending alert messages to subscribed users via social network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196